IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


SHAWN HARRIS,                 :             66 MAP 2014
                              :
               Appellant      :             Appeal from the Order of the
                              :             Commonwealth Court at No. 274 MD
         v.                   :             2014, dated 5/22/14 (exited 5/23/14),
                              :             dismissing the Appellant’s Petition for
COMMONWEALTH OF PENNSYLVANIA, :             Review
PENNSYLVANIA BOARD OF         :
PROBATION AND PAROLE,         :
                              :
               Appellee       :


                                       ORDER


PER CURIAM


      AND NOW, this 19th day of November, 2014, the direct appeal is QUASHED.

The matter is treated as a Petition for Allowance of Appeal, see McMahon v. Pa. Bd. of

Probation & Parole, 470 A.2d 1337 (Pa. 1983), and is DENIED.